Citation Nr: 1509733	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  14-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus.  


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had periods of active duty from April 1957 to February 1962 and periods of active duty for training and inactive duty for training in the Reserves thereafter; he retired from the Reserves in 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Diabetes mellitus did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in service, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In an October 2010 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the October 2010 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, although the Veteran did not report herbicide exposure in his claim the RO notified him of the evidence needed to substantiate a claim based on such exposure.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and personnel records have been obtained from his periods of active duty and Reserve service.  All reasonably identified and available medical records have been secured.  The RO additionally attempted to confirm whether there was any exposure to herbicides in service, despite the Veteran denying any such exposure in his August 2010 claim.  In June 2012 there was a finding of unavailability of evidence to verify in-country service in Vietnam, which outlined the attempts made to verify such service.  Again the Veteran is noted to have denied Agent Orange exposure and never alleged that he was ever in Vietnam.  

An etiological opinion has not been obtained for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

There is no showing that the Veteran had diabetes during or following his active service.  While there are current diagnoses of diabetes shown in post service records, there is no true indication such disorder is associated with service.  There is no evidence of diabetes in service or within the first post-service year.  In view of the absence of findings of diabetes and hypertension in service and the first suggestion of pertinent disability after active duty, relating diabetes and hypertension to service would certainly be speculative. However, service connection may not be based on a resort to pure speculation or even remote possibility. See 38 C.F.R. § 3.102 . The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2) . The Board is satisfied that the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of certain chronic disorders, including diabetes while in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service.  See 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. Id. 

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2014).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents includes diabetes, if manifest to a degree of 10 percent at any time after military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307(a)(6)(ii) , 3.309 (2014).  Service department records do not reflect that the Veteran served in Vietnam, and do not show that he was exposed to herbicides including Agent Orange.  Furthermore the Veteran in his August 2010 claim denied having served in Vietnam and denied exposure to Agent Orange/herbicide.  There are no manifestations of diabetes mellitus in the record during service or for many years after active duty.  Accordingly, service connection on a presumptive basis is not warranted.  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ADUTRA, or injury incurred or aggravated while performing INADUTRA, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24) , 106, 1110, 1131 (West 2002).  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

To warrant service connection for diabetes, the Veteran must show that he became disabled, i.e., that he was diagnosed with the claimed diabetes during a period of ADUTRA.  Service personnel records demonstrate that following his most recent period of active service that ended in February 1962, the Veteran periodically earned credits for ADUTRA and INADUTRA between April 1979 and April 1993 while in the Reserves.  Presumptive entitlement does not apply to ADUTRA or INADUTRA.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may  be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such a stomachache, headache, chest pain, or sleepiness, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

In this matter the evidence does not reflect that the Veteran ever had diabetes during active service, to include any period of ADUTRA or INADUTRA.  The service treatment records are silent for any findings or symptoms of diabetes.  Beginning with the February 1956 pre-service enlistment examination for the Naval Reserves, which showed normal endocrine system with the report of medical history being negative for reports of sugar or albumin in his urine, subsequent tests were negative for any findings or medical history consistent with diabetes.  His January 1962 separation examination from his second period of active duty revealed normal endocrine system.  Likewise Reserve treatment records are silent for evidence of diabetes, including multiple post service periodic examinations for the Reserves beginning in March 1979 and ending in January 1993 which showed that he repeatedly had normal endocrine system and denied a history of sugar or albumin in his urine.  

In his application for compensation received in 2010, the Veteran did not indicate when diabetes mellitus began, but cited to private medical reports reflecting that he had the disease.  These records reflect the earliest evidence of diabetes and are dated in 2010.  Although showing treatment for diabetes, these records, which are dated many years after his active service, including all periods of ADUTRA or INADUTRA, do not contain any evidence or opinion as to when the diabetes began.  Thus these records do not provide any probative evidence to suggest the diabetes began during service or within one year of any period of active service.  The Veteran has neither submitted nor alluded to the existence of any additional medical or lay evidence that could be probative to this claim.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  There are no grounds to grant the appellant's claim on a direct-incurrence basis. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The preponderance of the objective and credible evidence of record is against Veteran's claim for service connection for diabetes mellitus, Type II, and it is denied.


ORDER

Service connection for Type II diabetes mellitus is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


